DETAILED ACTION
Claims 1-2, 5-6, 8-12 and 15-16 and 18-22 are pending. Claims 3-4, 7, 13-14 and 17 are canceled. Claims 21-22 are new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-6, 8-12 and 15-16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US2018/0095522, Huang hereinafter) in view of Peng et al.  (US2021/0409315, Peng hereinafter).

As to claim 1: Huang discloses a hardware management method comprising: 
checking static information of an application on an electronic device to categorize a scenario of the application into a pre-defined application scenario (see at least paragraphs [0020], categorizing application running on electronic apparatus into game scenario or non-game scenario based on various observation such as a single full layer or one layer with a navigation bar, a check point or an audio feature (interpreted as static information).), 
wherein said static information is fixed during an entire runtime of the application and is not a parameter of the electronic device (see at least paragraphs [0020], multiple observation including a single full layer or one layer with a navigation bar, trigger a check point or an audio feature do not change during run time.); 

during a period in which the application is running on the electronic device, managing a hardware component of the electronic device in response to the pre-defined application scenario (see at least paragraph [0022], App 210 may, at various points in time, provide various notifications to game detection and control logic 220 during the execution of app 210 by the electronic apparatus.).


However Peng discloses determining if the scenario of the application is a low latency or a non-low latency scenario according to the static information (see at least paragraphs [0143]-[0145], latency of an application program is determined based on the identification information (interpreted as static information).).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the latency determination, as taught by Peng, into the invention of Huang in order to implement refined management on network resources and improve allocation rationality of the network resources. (see Peng, paragraphs [0005]).

As to claim 2: Huang and Peng disclose the hardware management method of claim 1. Huang further discloses further comprising: detecting a user interface (UI) behavior of the application running on the electronic device based on a determination of the scenario of the application being the non-low latency scenario (see at least paragraph [0024], In an event of a negative determination (i.e., no audio feature is being utilized), game detection and control logic 220 may proceed from 2204 to 2212, at which point game detection and control logic 220 may determine that the electronic apparatus is in a non-game scenario (e.g., app 210 is not a gaming application).).

As to claim 5: Huang and Peng disclose the hardware management method of claim 1. Huang further discloses wherein said static information comprises at least one of package information, pre-defined resource usage, and registry key information (see at least paragraphs [0020], multiple observation including a single full layer or one layer with a navigation bar, a check point or an audio feature do not change during run time which are package information.).

As to claim 6: Huang and Peng disclose the hardware management method of claim 1. Huang further discloses further comprising: determining whether an application screen changes (see at least paragraphs [0023] and Figs. 1-2, determine whether the application being executed by the electronic apparatus (e.g., a foreground app) has changed since last check (e.g., during the previous iteration).); checking dynamic information of the application running on the electronic device based on a determination of an application screen change, wherein said dynamic information is not fixed during runtime of the application (see at least paragraphs [0023] and Figs. 1-2, observations 1-4 interpreted as dynamic information based on screen change. In addition, at least GPU loading corresponds to the dynamic information based on the determination step 2202). 

As to claim 8: Huang and Peng disclose the hardware management method of claim 6. Huang further discloses wherein said dynamic information comprises at least one of static information of a new application screen, graphic processing unit (GPU) usage, a run status of a game engine, and a status of network socket connection (see at least paragraphs [0023] and [0025], In an event of a positive determination (i.e., the foreground app has changed from one app to another), game detection and control logic 220 may proceed from 2202 to 2204. Determine whether a loading of a GPU of the electronic apparatus is greater than, or exceeds, a predefined GPU loading threshold (e.g., 10% of a maximum loading of the GPU).).

As to claim 9: Huang and Peng disclose the hardware management method of claim 1. Huang further discloses wherein the hardware component is a modulator-demodulator (modem) (see at least Fig. 5 and paragraphs [0038]-[0054], transmitting data via Ethernet cable, fiber optics, coaxial cable, digital subscriber line (DSL), twisted-pair copper wires or the like).

As to claim 10: Huang and Peng disclose the hardware management method of claim 1. Huang further discloses wherein managing the hardware component comprises: managing power consumption of the hardware component, computing power of the hardware component, video shading offered by the hardware component, or audio quality offered by the hardware component (see at least paragraph [0033], Output 334 may involve game detection and control logic 320 making decisions related to performance and power management of GPU(s) of the electronic apparatus.).
As to claim 11: Huang discloses a non-transitory machine-readable medium storing a program code that, when executed by a processing circuit, causes the processing circuit to perform the following steps: 
see at least paragraphs [0020], categorizing application running on electronic apparatus into game scenario or non-game scenario based on various observation such as a single full layer or one layer with a navigation bar, a check point or an audio feature (interpreted as static information).), 
wherein said static information is fixed during an entire runtime of the application and is not a parameter of the non-transitory machine-readable medium (see at least paragraphs [0020], multiple observation including a single full layer or one layer with a navigation bar, trigger a check point or an audio feature do not change during run time.); 
during a period in which the application is running on the electronic device, managing a hardware component of the electronic device in response to the pre-defined application scenario (see at least paragraph [0022], App 210 may, at various points in time, provide various notifications to game detection and control logic 220 during the execution of app 210 by the electronic apparatus.).

Huang does not explicitly discloses determining if the scenario of the application is a low latency or a non-low latency scenario according to the static information. 
However Peng discloses determining if the scenario of the application is a low latency or a non-low latency scenario according to the static information (see at least paragraphs [0143]-[0145], latency of and application program is determined based on the identification information (interpreted as static information).).

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement latency determination based on ID, as taught by Peng, into the invention of Huang in order to implement refined management on network resources and improve allocation rationality of the network resources. (see Peng, paragraphs [0005]).

As to claim 12: Huang and Peng disclose the non-transitory machine-readable medium of claim 11. Huang further discloses further comprising: detecting a user interface (UI) behavior of the application running on the electronic device based on a determination of the scenario of the application being the non-low latency scenario (see at least paragraph [0024], In an event of a negative determination (i.e., no audio feature is being utilized), game detection and control logic 220 may proceed from 2204 to 2212, at which point game detection and control logic 220 may determine that the electronic apparatus is in a non-game scenario (e.g., app 210 is not a gaming application).).

As to claim 15: Huang and Peng disclose the non-transitory machine-readable medium of claim 11. Huang further discloses wherein said static information comprises at least one of package information, pre-defined resource usage, and registry key information (see at least paragraphs [0020], multiple observation including a single full layer or one layer with a navigation bar, a check point or an audio feature do not change during run time which are package information.).
As to claim 16: Huang and Peng disclose the non-transitory machine-readable medium of claim 11. Huang further discloses further comprising: determining whether an application screen changes (see at least paragraphs [0023] and Figs. 1-2, determine whether the application being executed by the electronic apparatus (e.g., a foreground app) has changed since last check (e.g., during the previous iteration).); checking dynamic information of the application running on the electronic device based on a determination of an application screen change, wherein said dynamic information is not fixed during runtime of the application (see at least paragraphs [0023] and Figs. 1-2, observation 1 to 4 interpreted as dynamic information based on screen change. In addition, audio features and GPU are the dynamic information based on the determination step 2202).

As to claim 18: Huang and Peng disclose the non-transitory machine-readable medium of claim 16. Huang further discloses wherein said dynamic information comprises at least one of static information of a new application screen, graphic processing unit (GPU) usage, a run status of a game engine, and a status of network socket connection (see at least paragraphs [0023] and [0025], In an event of a positive determination (i.e., the foreground app has changed from one app to another), game detection and control logic 220 may proceed from 2202 to 2204. Determine whether a loading of a GPU of the electronic apparatus is greater than, or exceeds, a predefined GPU loading threshold (e.g., 10% of a maximum loading of the GPU).).

As to claim 19: Huang and Peng disclose the non-transitory machine-readable medium of claim 11. Huang further discloses wherein the hardware component is a modulator-demodulator (modem) (see at least Fig. 5 and paragraphs [0038]-[0054], transmitting data via Ethernet cable, fiber optics, coaxial cable, digital subscriber line (DSL), twisted-pair copper wires or the like).

As to claim 20: Huang and Peng disclose the non-transitory machine-readable medium of claim 11. Huang further discloses wherein managing the hardware component comprises: managing power consumption of the hardware component, computing power of the hardware component, video shading offered by the hardware component, or audio quality offered by the hardware component (see at least paragraph [0033], Output 334 may involve game detection and control logic 320 making decisions related to performance and power management of GPU(s) of the electronic apparatus.).

As to claim 21: Huang and Peng disclose the hardware management method of claim 2. Huang further discloses further comprising: determining a scenario of the application as a low throughput or high throughput scenario according to the behaviour of the UI (see at least paragraph [0031] Based on the various inputs, game detection and control logic 320 may determine whether the electronic apparatus is in a game or non-game mode/scenario and, for game mode/scenario, carry out one or more control operations in accordance with the present disclosure to match the performance and lower power requirements for game scenarios. For instance, with inputs 302, 304, 306 and 310 being true and input 308 being untrue, game detection and control logic 320 may determine that the electronic apparatus is in a game mode/scenario.).

As to claim 22: Huang and Peng disclose the non-transitory machine-readable medium of claim 12. Huang further discloses further comprising: determining a scenario of the application as a low throughput or high throughput scenario according to the behaviour of the UI (see at least paragraph [0031] Based on the various inputs, game detection and control logic 320 may determine whether the electronic apparatus is in a game or non-game mode/scenario and, for game mode/scenario, carry out one or more control operations in accordance with the present disclosure to match the performance and lower power requirements for game scenarios. For instance, with inputs 302, 304, 306 and 310 being true and input 308 being untrue, game detection and control logic 320 may determine that the electronic apparatus is in a game mode/scenario.).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796. The examiner can normally be reached Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


/K. J./
Examiner, Art Unit 2464

/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464